DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This office action is responsive to claims filed on 08/23/2021.  Claims 1-15 are pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,099,653. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current are included in U.S. Patent No. 11,099,653.
Claim
Current Application (17/409,767)
Claim
U.S. Patent No. 11,099,653
1
A method of interacting with a machine using input gestures, the method comprising:
1
A method of interacting with a machine using input gestures, the method comprising:


1
sensing, using a 3D sensor, positional information of one or more fingers of a user in a region of space monitored by the 3D sensor;


1
defining a first user-specific virtual plane in the space according to a sensed position of a first finger of the user;


1
defining a second user-specific virtual plane in the space according to a sensed position of a second finger of the user;
1
detecting a first finger state of a first finger of a user relative to a first user-specific virtual plane in a region of space monitored by a 3D sensor, the first finger state being one of the first finger moving closer to or further away from the first user-specific virtual plane;
1
detecting, by the 3D sensor, a first finger state of the first finger relative to the first user- specific virtual plane, the first finger state being one of the first finger moving closer to or further away from the first user-specific virtual plane;
1
detecting a second finger state of a second finger of a user relative to a second user- specific virtual plane in the region of space monitored by the 3D sensor;
1
 detecting, by the 3D sensor, a second finger state of the second finger relative to the second user-specific virtual plane;
1
interpreting the first finger state as a first input gesture command to interact with a first functionality of the machine; and
1
interpreting the first finger state as a first input gesture command to interact with a first functionality of the machine; and
1
interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine.
1
interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine.




2
interpreting the first input gesture command to be a pinch gesture command to zoom-in
2
interpreting the first input gesture command to be a pinch gesture command to zoom-in




3
interpreting the second input gesture command to be a spreading gesture command to zoom-out
3
interpreting the second input gesture command to be a spreading gesture command to zoom-out.




4
interpreting the second input gesture command to be a spreading gesture command to zoom-out.
4
interpreting the first input gesture command to be a pressure gesture command.




5
determining, from sensed positional information of the first finger or the second finger, a speed of the one or more fingers of the user and adjusting gesture-recognition sensitivity based on the determined speed.
5
determining, from the sensed positional information, a speed of the one or more fingers of the user and adjusting gesture-recognition sensitivity based on the determined speed.




6
dynamically personalizing one or more planes by characterizing trajectories of user gestures as vectors in 3-dimensional space, using the vectors to determine a maximal depth from gestural movement along an axis extending from the user to a display; and defining a thickness of a plane based upon the maximal depth.
6
dynamically personalizing one or more planes by characterizing trajectories of user gestures as vectors in 3-dimensional space, using the vectors to determine a maximal depth from gestural movement along an axis extending from the user to a display; and defining a thickness of a plane based upon the maximal depth.




7
revising plane positions as more user movements are detected.
7
revising plane positions as more user movements are detected.




8
shifting a plane in space as the user changes position.
8
shifting a plane in space as the user changes position.




9
determining a correct way to interpret an input detected by the 3D sensor including: using sensed positional information of the first finger, determining, from a plurality of zones defined for the region, a zone in which the first finger is present at a time the first finger state is detected; determining an active program and that the determined zone is a hover zone for the active program; and interpreting a position or a motion of the first finger based on the active program and the hover zone.
9
determining a correct way to interpret an input detected by the 3D sensor including: using the sensed positional information, determining, from a plurality of zones defined for the region, a zone in which the first finger is present at a time the first finger state is detected; determining an active program and that the determined zone is a hover zone for the active program; and interpreting a position or a motion of the first finger based on the active program and the hover zone.




10
interpreting a motion of the first finger as one or more gestures; and determining, from the one or more gestures, an input to at least one of (i) an application and (ii) an operating system.
10
interpreting a motion of the first finger as one or more gestures; and determining from the one or more gestures an input to at least one of (i) an application and (ii) an operating system.




11
A system for interacting with a machine using input gestures, the system including an image analyzer comprising a processor configured to perform the method of claim 1.
11
A system for interacting with a machine using input gestures, including: an image-capture device including at least one camera; an image analyzer coupled to the at least one camera, the image analyzer being configured to: sense, using a 3D sensor, positional information of one or more fingers of a user in a region of space monitored by the 3D sensor; define a first user-specific virtual plane in the space according to a sensed position of a first finger of the user; defining a second user-specific virtual plane in the space according to a sensed position of a second finger of the user; detect a first finger state of the first finger relative to the first user-specific virtual plane, the first finger state being one of the first finger moving closer to or further away from the first user-specific virtual plane; detect a second finger state of the second finger relative to the second user-specific virtual plane; interpret the first finger state as a first input gesture command to interact with a first functionality of the machine; and interpret the second finger state as a second input gesture command to interact with a second functionality of the machine.




12
A non-transitory computer-readable storage medium storing instructions for interacting with a machine using input gestures, the instructions, when executed by a processor, cause the processor to perform the method of claim 1.
12
A non-transitory computer-readable storage medium storing instructions for interacting with a machine using input gestures, the instructions, when executed by a processor, cause the processor to: sense, using a 3D sensor, positional information of one or more fingers of a user in a region of space monitored by the 3D sensor; define a first user-specific virtual plane in the space according to a sensed position of a first finger of the user; defining a second user-specific virtual plane in the space according to a sensed position of a second finger of the user; detect a first finger state of the first finger relative to the first user-specific virtual plane, the first finger state being one of the first finger moving closer to or further away from the first user-specific virtual plane; detect a second finger state of the second finger relative to the second user-specific virtual plane; interpret the first finger state as a first input gesture command to interact with a first functionality of the machine; and interpret the second finger state as a second input gesture command to interact with a second functionality of the machine.




13
A method of interacting with a machine using input gestures, the method comprising:
13
A method of interacting with a machine using input gestures, the method comprising: 


13
sensing, using a 3D sensor, positional information of one or more fingers of a user in a region of space monitored by the 3D sensor;


13
defining a first user-specific virtual plane in the space according to a sensed position of a first finger of the user;


13
defining a second user-specific virtual plane in the space according to a sensed position of a second finger of the user;
13
detecting a first finger state of a first finger of a user relative to a first user-specific virtual plane in a region of space monitored by a 3D sensor, the first finger state being one of the first finger moving on or against the first user-specific virtual plane;
13
detecting, by the 3D sensor, a first finger state of the first finger relative to the first user- specific virtual plane, the first finger state being one of the first finger moving on or against the first user-specific virtual plane; 
13
detecting a second finger state of a second finger of a user relative to a second user- specific virtual plane in the region of space monitored by the 3D sensor;
13
detecting, by the 3D sensor, a second finger state of the second finger relative to the second user-specific virtual plane;
13
interpreting the first finger state as a first input gesture command to interact with a first functionality of the machine; and
13
interpreting the first finger state as a first input gesture command to interact with a first functionality of the machine; and
13
interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine.
13
interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine.




14
A system for interacting with a machine using input gestures, the system including an image analyzer including a processor configured to perform the method of claim 13.
14
A system for interacting with a machine using input gestures, including: an image-capture device including at least one camera; an image analyzer coupled to the at least one camera, the image analyzer being configured to: sense, using a 3D sensor, positional information of one or more fingers of a user in a region of space monitored by the 3D sensor; define a first user-specific virtual plane in the space according to a sensed position of a first finger of the user; defining a second user-specific virtual plane in the space according to a sensed position of a second finger of the user; detect a first finger state of the first finger relative to the first user-specific virtual plane, the first finger state being one of the first finger moving on or against the first user-specific virtual plane; detect a second finger state of the second finger relative to the second user-specific virtual plane; interpret the first finger state as a first input gesture command to interact with a first functionality of the machine; and interpret the second finger state as a second input gesture command to interact with a second functionality of the machine.




15
A non-transitory computer-readable storage medium storing instructions for interacting with a machine using input gestures, the instructions, when executed by a processor, cause the processor to perform the method of claim 13.
15
A non-transitory computer-readable storage medium storing instructions for interacting with a machine using input gestures, the instructions, when executed by a processor, cause the processor to: sense, using a 3D sensor, positional information of one or more fingers of a user in a region of space monitored by the 3D sensor; define a first user-specific virtual plane in the space according to a sensed position of a first finger of the user; defining a second user-specific virtual plane in the space according to a sensed position of a second finger of the user; detect a first finger state of the first finger relative to the first user-specific virtual plane, the first finger state being one of the first finger moving on or against the first user-specific virtual plane; detect a second finger state of the second finger relative to the second user-specific virtual plane; interpret the first finger state as a first input gesture command to interact with a first functionality of the machine; and interpret the second finger state as a second input gesture command to interact with a second functionality of the machine.


As shown in the above table, claims 1-15 of U.S. Patent No. 11,099,653 include (and therefore anticipate) all the limitations of claims 1-15 of the current application, and claims 1-15 of the U.S. Patent No. 11,099,653 is a narrower versions of claims 1-15 of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedikian (U.S. 2014/0201689) in view of Kramer (U.S. 2010/0066676).
Regarding claim 1, Bedikian teaches: A method of interacting with a machine using input gestures (abstract… “control of a user interface via free-space motions of a hand or other suitable control object”), the method comprising: 
detecting a first finger state of a first finger of a user relative to a first user-specific virtual plane in a region of space monitored by a 3D sensor, the first finger state being one of the first finger moving closer to or further away from the first user-specific virtual plane ([0055]… “When the user, moving his finger towards the screen, pierces the first virtual plane, the user may be able to operate menus and controls within the application”); 
detecting a second finger state of a second finger of a user relative to a second user- specific virtual plane in the region of space monitored by the 3D sensor ([0055]… “when his finger pierces the second virtual plane, the finger's further (e.g., lateral) motions may be converted to line drawings on the screen”); 
interpreting the first finger state as a first input gesture command to interact with a first functionality of the machine ([0055]… “When the user, moving his finger towards the screen, pierces the first virtual plane, the user may be able to operate menus and controls within the application”); and 
interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine (([0055] … “when his finger pierces the second virtual plane, the finger's further (e.g., lateral) motions may be converted to line drawings on the screen”).
Bedikian does not explicitly teach: a second finger of the user, a second finger state of the second finger relative to the second user-specific virtual plane and interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine.
However, Kramer teaches: “A user locates his hands 101 and 102 in the viewing area of an array of cameras 104A-104D. The cameras detect location, orientation, and movement of the fingers and hands 101 and 102 and generate output signals to pre-processor 105. Pre-processor 105 translates the camera output into a gesture signal that is provided to the computer processing unit 107 of the system. The computer 107 uses the input information to generate a command to control one or more on screen cursors and provides video output to display 103” ([0046]). Kramer further teaches translation of different fingers of the hand based on the orientation and 3D space location as shown in Figs. 7-11. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Bedikian to incorporate the teaching of Kramer to configure a second finger of the user, a second finger state of the second finger relative to the second user-specific virtual plane and interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine. The motivation of combining these analogous arts is to provide gestural control system which provides an operator with a large range of possible gestures, facilitating control of various aspects of a device's behaviors and capabilities simultaneously and in quick succession ([0090]).

Regarding claim 2, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. Bedikian further teaches: interpreting the first input gesture command to be a pinch gesture command to zoom-in (see Fig. 7A).

Regarding claim 3, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. Bedikian further teaches: interpreting the second input gesture command to be a spreading gesture command to zoom-out (see Fig. 7A).

Regarding claim 5, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. Bedikian further teaches: determining, from the sensed positional information, a speed of the one or more fingers of the user and adjusting gesture-recognition sensitivity based on the determined speed ([0010]… “determining whether motion information defines an engagement gesture can include determining one or more engagement attributes from the motion information about the control object. In an embodiment, engagement attributes include motion attributes (e.g., speed, acceleration, duration, distance, etc.), gesture attributes (e.g., hand, two hands, tools, type, precision, etc.), other attributes and/or combinations thereof”).

Regarding claim 6, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. Bedikian further teaches: dynamically personalizing one or more planes by characterizing trajectories of user gestures as vectors in 3-dimensional space, using the vectors to determine a maximal depth from gestural movement along an axis extending from the user to a display; and defining a thickness of a plane based upon the maximal depth ([0055]… “Two parallel virtual planes may also be used to, effectively, define a virtual control construct with a certain associated thickness (i.e., a "virtual slab"). Control object movements within that virtual slab may operate the cursor in the engaged mode, while movements on either side of the virtual slab correspond to the disengaged mode. A planar virtual control construct with a non-zero thickness may serve to avoid unintended engagement and disengagement resulting from inevitable small motions in and out of the virtual plane (e.g., due to the inherent instability of the user's hand and/or the user's perception of depth). The thickness may vary depending on one or more sensed parameters (e.g., the overall speed of the control object's motion; the faster the movements, the thicker the slice may be chosen to be)”).

Regarding claim 7, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. Bedikian further teaches: revising plane positions as more user movements are detected ([0014]… “the plane (or other virtual surface construct) automatically moves along with, as if tethered to, the user's control object. For example, a virtual plane may be computationally defined as perpendicular to the orientation of the control object and located a certain distance, e.g., 3-4 millimeters, in front of its tip when the control object is at rest or moving with constant velocity. As the control object moves, the plane follows it”).

Regarding claim 8, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. Bedikian further teaches: shifting a plane in space as the user changes position ([0067]… “for any image frame, the distance between the current control object tip position and the virtual plane is computed (e.g., with the virtual-plane position being taken from the previous frame), and, based thereon, a displacement or shift to be applied to the virtual plane is determined”).

Regarding claim 10, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. Bedikian further teaches: interpreting a motion of the first finger as one or more gestures ([0006]… “machine interface and/or control by interpreting the motions (and/or position, configuration) of one or more control objects or portions thereof relative to one or more virtual control constructs defined (e.g., programmatically) in free space disposed at least partially within a field of view of an image-capture device”); and determining from the one or more gestures an input to at least one of (i) an application and (ii) an operating system ([0006]… “the position, orientation, and/or motion of control object(s) (e.g., a user's finger(s), thumb, etc.; a suitable hand-held pointing device such as a stylus, wand, or some other control object; portions and/or combinations thereof) are tracked relative to virtual control surface(s) to facilitate determining whether an engagement gesture has occurred. Engagement gestures can include engaging with a control (e.g., selecting a button or switch), disengaging with a control (e.g., releasing a button or switch), motions that do not involve engagement with any control (e.g., motion that is tracked by the system, possibly followed by a cursor, and/or a single object in an application or the like), environmental interactions (i.e., gestures to direct an environment rather than a specific control, such as scroll up/down), special-purpose gestures (e.g., brighten/darken screen, volume control, etc.), as well as others or combinations thereof”).

Claim 11 is a system claims for performing the method steps of claim 1. Further, Bedikian teaches: an image-capture device including at least one camera (cameras 500, 502 in Fig. 5) and an image analyzer coupled to the at least one camera (image-processing and tracking module 536 in Fig. 5). As such, claim 11 is similar in scope and content to claim 1 above, and is therefore rejected under similar rationale as presented against claim 1 above.

Claim 12 is a non-transitory computer-readable storage medium storing instructions for performing the method steps of claim 1. Further, Bedikian teaches: a non-transitory machine-readable medium which stores one or more instructions ([0026]). As such, claim 12 is similar in scope and content to claim 1 above, and is therefore rejected under similar rationale as presented against claim 1 above.

Regarding claim 13, Bedikian teaches: A method of interacting with a machine using input gestures (abstract… “control of a user interface via free-space motions of a hand or other suitable control object”), the method comprising: 
detecting a first finger state of a first finger of a user relative to a first user-specific virtual plane in a region of space monitored by a 3D sensor, the first finger state being one of the first finger moving on or against the first user-specific virtual plane ([0055]… “When the user, moving his finger towards the screen, pierces the first virtual plane, the user may be able to operate menus and controls within the application”; 
detecting a second finger state of a second finger of a user relative to a second user- specific virtual plane in the region of space monitored by the 3D sensor ([0055]… “when his finger pierces the second virtual plane, the finger's further (e.g., lateral) motions may be converted to line drawings on the screen”); 
interpreting the first finger state as a first input gesture command to interact with a first functionality of the machine ([0055]… “When the user, moving his finger towards the screen, pierces the first virtual plane, the user may be able to operate menus and controls within the application”); and 
interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine (([0055]… “when his finger pierces the second virtual plane, the finger's further (e.g., lateral) motions may be converted to line drawings on the screen”).
Bedikian does not explicitly teach: a second finger of the user, a second finger state of the second finger relative to the second user-specific virtual plane and interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine.
However, Kramer teaches: “A user locates his hands 101 and 102 in the viewing area of an array of cameras 104A-104D. The cameras detect location, orientation, and movement of the fingers and hands 101 and 102 and generate output signals to pre-processor 105. Pre-processor 105 translates the camera output into a gesture signal that is provided to the computer processing unit 107 of the system. The computer 107 uses the input information to generate a command to control one or more on screen cursors and provides video output to display 103” ([0046]). Kramer further teaches translation of different fingers of the hand based on the orientation and 3D space location as shown in Figs. 7-11. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of Bedikian to incorporate the teaching of Kramer to configure a second finger of the user, a second finger state of the second finger relative to the second user-specific virtual plane and interpreting the second finger state as a second input gesture command to interact with a second functionality of the machine. The motivation of combining these analogous arts is to provide gestural control system which provides an operator with a large range of possible gestures, facilitating control of various aspects of a device's behaviors and capabilities simultaneously and in quick succession ([0090]).

Claim 14 is a system claims for performing the method steps of claim 13. Further, Bedikian teaches: an image-capture device including at least one camera (cameras 500, 502 in Fig. 5) and an image analyzer coupled to the at least one camera (image-processing and tracking module 536 in Fig. 5). As such, claim 14 is similar in scope and content to claim 13 above, and is therefore rejected under similar rationale as presented against claim 13 above.

Claim 15 is a non-transitory computer-readable storage medium storing instructions for performing the method steps of claim 13. Further, Bedikian teaches: a non-transitory machine-readable medium which stores one or more instructions ([0026]). As such, claim 15 is similar in scope and content to claim 13 above, and is therefore rejected under similar rationale as presented against claim 1 above.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedikian (U.S. 2014/0201689) in view of Kramer (U.S. 2010/0066676) as applied to claim 1 above, and further in view of Tremblay (U.S. 2014/0240215).
Regarding claim 4, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. The combination of Bedikian and Kramer does not explicitly teach: interpreting the first input gesture command to be a pressure gesture command.
However, Tremblay teaches: interpreting the first input gesture command to be a pressure gesture command ([0059]… “zone Z.sub.2 can be configured to apply "pressure" on the tracking object 68 while painting or drawing. That is, once past Z.sub.0, further movement of the tracking object into the second zone Z.sub.2 can signify the pressure with which the brush is pressing against the canvas; light or heavy”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Bedikian and Kramer to incorporate the teaching of Tremblay to interpret the first input gesture command to be a pressure gesture command. The motivation of combining these analogous arts is to provide a more natural user experience ([0049]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedikian (U.S. 2014/0201689) in view of Kramer (U.S. 2010/0066676) as applied to claim 1 above, and further in view of Ton (U.S. 2014/0223385).
Regarding claim 9, the combination of Bedikian and Kramer teaches the invention of claim 1 as discussed above. The combination of Bedikian and Kramer does not explicitly teach: determining a correct way to interpret an input detected by the 3D sensor including: using the sensed positional information, determining, from a plurality of zones defined for the region, a zone in which the first finger is present at a time the first finger state is detected; determining an active program and that the determined zone is a hover zone for the active program; and interpreting a position or a motion of the first finger based on the active program and the hover zone.
However, Ton teaches controlling the application using the anchored initial position further includes manipulating the application whenever the object or gesture is detected to hover over a region outside of the stable zone. Manipulating the application may include performing a first panning action having a first speed if the object or gesture is detected to hover over a first region outside of the stable zone, and performing a second panning action having a second speed if the object or gesture is detected to hover over a second region outside of the stable zone, wherein the second region is farther away from the stable zone than the first region ([0008]). Hence the region in which hovering can be performed can be considered as hover zone.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the invention of the combination of Bedikian and Kramer to incorporate the teaching of Ton to configure the determining a correct way to interpret an input detected by the 3D sensor to include: using the sensed positional information, determining, from a plurality of zones defined for the region, a zone in which the first finger is present at a time the first finger state is detected; determining an active program and that the determined zone is a hover zone for the active program; and interpreting a position or a motion of the first finger based on the active program and the hover zone. The motivation of combining these analogous arts is to utilize the teaching of Ton to provide engaging and controlling a system via 3D object detection. Once the system is engaged, the system may switch to a particular mode, function, control or interface ([0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen, can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622                                                                                                                                                                                                        





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622